      Case 2:20-cv-02104-RFB-EJY Document 27 Filed 02/02/21 Page 1 of 2




 1 ROBERT W. FREEMAN
   Nevada Bar No. 3062
 2 PRISCILLA L. O’BRIANT
   Nevada Bar No. 10171
 3 LEWIS BRISBOIS BISGAARD & SMITH LLP
   6385 S. Rainbow Boulevard, Suite 600
 4 Las Vegas, Nevada 89118
   Telephone: (702) 893-3383
 5 Fax: (702) 893-3789
   E-Mail: Robert.Freeman@lewisbrisbois.com
 6 E-Mail: Priscilla.OBriant@lewisbrisbois.com
   Attorneys for THIRD-PARTY DEFENDANT
 7 COMMUNITY ASSOCIATION UNDERWRITERS
   OF AMERICA, INC.
 8
                              UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10

11 QBE INSURANCE CORPORATION,                     CASE NO.:    2:20-cv-02104-RFB-EJY
   individually,                                  DEPT. NO.:
12
                 Plaintiffs,                      STIPULATION AND ORDER FOR
13                                                EXTENSION OF TIME TO FILE AN
          vs.                                     ANSWER TO THIRD-PARTY
14                                                PLAINTIFF RICHARD DUSLAK and
   SIMONE RUSSO, RICHARD DUSLAK and               JUSTIN DUSLAK’S THIRD-PARTY
15 JUSTIN SESMAN,                                 COMPLAINT
16                      Defendants.
17 RICHARD DUSLAK and JUSTIN SESMAN,

18                      Counter-Claimant,
19            vs.
20 QBE INSURANCE CORPORATION,

21           Counter-Defendant.
22 RICHARD DUSLAK  and JUSTIN SESMAN,

23                      Third-Party Plaintiffs,
              vs.
24
   COMMUNITY ASSOCIATION
25 UNDERWRITERS OF AMERICA, INC.;
   SUNRISE VILLAS IX HOMEOWNERS’
26 ASSOCIATION; DOES 1-X AND ROE
   BUSINESS ENTITIES I-X,
27
              Third-Party Defendants.
28


     4841-3491-9386.1
      Case 2:20-cv-02104-RFB-EJY Document 27 Filed 02/02/21 Page 2 of 2




1             COMES NOW THIRD-PARTY PLAINTIFFS RICHARD DUSLAK and JUSTIN
2 SESMAN (“Third Party Plaintiffs”) and THIRD-PARTY DEFENDANT COMMUNITY

3 ASSOCIATION UNDERWRITERS OF AMERICA, INC. (“CAU”), by and through their
  undersigned counsel of record and hereby stipulate and agree that the time for CAU to file its
4
  Answer to Third Party Plaintiffs’ Third Party Complaint, said response being due on February 1,
5
  2021 be extended until February 8, 2021.
6
  Reason for Extension
7        Because of the nature of the claims made in the Third Party Complaint, CAU requires
8 additional time to perform an investigation prior to filing an Answer. This stipulation is made in

9 good faith and not for the purpose of delay.

10            This is the first extension of time requested by counsel for filing CAU answer to the Third
     Party Complaint.
11
              IT IS SO AGREED.
12
     Dated: February 1, 2021
13
     LEWIS BRISBOIS BISGAARD & SMITH                       BIGHORN LAW
14

15
     By       /s/ Priscilla L. O’Briant                    By   Kimball Jones
16            Priscilla L. O’Briant                             Kimball Jones
              6385 S. Rainbow Blvd., #600                       2225 E. Flamingo Road, Bldg 2
17            Las Vegas, NV 89118                               Las Vegas, NV 89119
              Attorneys for CAU                                 Attorneys for Counterclaimants
18

19

20
                                                   ORDER
21
              IT IS SO ORDERED.
22
              Dated this 2nd day of February, 2021.
23

24

25                                                                _______________________________
                                                                  U.S. MAGISTRATE JUDGE
26

27

28


     4841-3491-9386.1                                  2
